Citation Nr: 1422577	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-38 762	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus (DMII).

2. Entitlement to an initial rating higher than 20 percent for DMII. 

3. Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1977, including service in the Republic of Vietnam.  His awards and decorations include the Bronze Star Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the June 2008 rating decision, the RO denied the Veteran's claim of entitlement to a compensable disability rating for service-connected bilateral hearing loss.  In the January 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension and granted his claim of entitlement to service connection for DMII associated with herbicide exposure, and assigned a 20 percent disabling rating, effective August 20, 2009, the date of his service connection claim.

The Veteran's claims were remanded in February 2012 for further development.  Included in this development was a new examination to properly address the current severity of his bilateral hearing loss.  After review of the completed development with regards to this one claim, the Board concludes that there has been, at the very least, substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  He was afforded another VA examination for his hearing loss in April 2012.  The Board finds that the accompanying report is adequate for the purpose of rating this disability, as the examiner reviewed the Veteran's medical history, conducted a thorough examination, documented the clinical findings, provided the objective measurements called for by the applicable rating code, and commented on the functional impact the condition had on the Veteran's daily life.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-24 (2007).

The Board has also reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  

The issues of entitlement to service connection for hypertension and entitlement to an initial rating higher than 20 percent for DMII are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At worst, the Veteran has Level I hearing loss in each ear.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for his bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  Here, the Veteran was provided with the relevant notice via a March 2008 letter.  He has not alleged any further notice deficiency, thus the duty to notify has been met. 

To satisfy its duty to assist, the VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  Here, the Veteran's service, VA, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was provided VA examinations which contain a description of the history of his hearing loss disability at issue, document and consider the relevant medical facts and principles, and provide a basis in which to properly rate its current state.  Thus, the Board deems VA's duty to assist as met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

II. Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be 'staged' higher or lower for segments of time during the period under review in accordance with evidence of such variations.   See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, and then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.

The provisions of section 4.86 address exceptional patterns of hearing impairment, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz. 38 C.F.R. § 4.86(a) and (b).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Veteran submitted his claim for an increased rating for his bilateral hearing loss in February 2008.  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In support of his claim, he submitted private audiological evaluation from 1997 and 2000.  As these are well before February 2007, they are not relevant to his current increased ratings claim and will not be considered.  

He underwent a VA examination in April 2008.  During that evaluation his pure-tone thresholds, measured in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
30
35
40
55
70
50
Left
30
35
50
55
80
55

He also registered scores of 96 percent in the right ear and 100 percent in the left on the Maryland CNC Word List speech recognition test.

He had a VA audiological consultation in July 2008.  There, an audiogram was performed, but the audiologist indicated that his pure tone thresholds could not be used for rating purposes as they were most likely inaccurate due to inconsistent results.  The audiologist recorded a word recognition score of 96 percent bilaterally, although there is no indication that this was the Maryland CNC Word List test.  

The Veteran submitted private audiological records from August 2008.  Included is a statement from Dr. D.G. that the Veteran has noise induced binaural sensorineural hearing loss with impaired discrimination scores.  The statement goes on to recommend binaural amplification.  Attached is an audiogram, however a Maryland CNC Word List speech recognition test was not performed and thus, it cannot be used for rating purposes.  See 38 C.F.R. § 4.85(a).

Pursuant to the directives of the February 2012 remand, the Veteran had another VA examination in April 2012.  During that evaluation his pure-tone thresholds, measured in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
25
35
45
65
75
55
Left
25
30
45
60
75
52

He also registered scores of 94 percent in the right ear and 92 percent in the left on the Maryland CNC Word List speech recognition test.  The examiner indicated that the results of both the audiogram and the Maryland Word List test were valid for rating purposes.  She further marked that the hearing loss impacted the Veteran's ordinary conditions of daily life, including the ability to work, as it affected his ability to distinguish voices and hear women and children.  The Veteran stated that he could not hear a high frequency alarm at work which alerts him to radiation.  The examiner concluded that the hearing loss would likely cause communication difficulty in many listening situations and that his hearing difficulty should be partially alleviated with the continued use of his hearing aids.  She also stated that the condition, when considered alone, did not typically render an individual unable to obtain or maintain employment.  

According to Table VI, both of the Veteran's VA examination results warrant a numeric designation of I for both ears.  The point of intersection on Table VII reflects that this level of hearing loss in consistent with a non-compensable rating.  Thus, the objective evidence of record since February 2007 does not support the assignment of a higher rating for the bilateral hearing loss.  

In reaching the above decisions, the Board also has considered whether an 
extra-schedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The threshold factor for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that there is no basis for further action on this question, however, as there is no indication of an exceptional disability picture such that the scheduler evaluations for the Veteran's service-connected bilateral hearing loss are inadequate.  His level of hearing loss is fully contemplated by the objective standards of the applicable code.  His complaints of trouble hearing women and children, trouble distinguishing voices, and the inability to hear a high frequency alarm at work, as well as his use of bilateral hearing aids, are contemplated by the rating schedule.  His level of hearing loss is not compensable by the objective standard and he has not shown a pattern of exceptional hearing loss to invoke consideration of 38 C.F.R. § 4.86(a) and (b).  

Furthermore, there is no objective evidence of record suggesting his service-connected disability markedly interferes with his employment, that is, above and beyond that contemplated by the schedular ratings assigned for this disability, or as an additional example requires frequent hospitalization.  38 C.F.R. §§ 4.1, 4.15.  Thus, even if he satisfied the first prong of the Thun analysis, he would not also satisfy the second prong, much less the final third prong.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  

There equally has been consideration of the effects of this service-connected disability on his occupational functioning and daily activity.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the assignment of compensable rating for the Veteran's bilateral hearing loss and his claim must be denied.  38 C.F.R. §§ 4.3, 4.7; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied. 


REMAND

Unfortunately, a remand is required again for the Veteran's remaining claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With regards to his claim of entitlement to service connection for his hypertension, he has always alleged that he believed the condition was due to Agent Orange exposure in Vietnam.  Hypertension is not a condition that avails itself to the presumption available to veterans with herbicide exposure.  However, even if a veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

The RO has already conceded the Veteran's presumed exposure to herbicides, including Agent Orange, while stationed in Vietnam during the Vietnam era in granting service connection for DMII on this presumptive basis.  38 C.F.R. § 3.307(a)(6), 3.313(a).  However, none of the Veteran's VA examination regarding the etiology of his hypertension commented on the potential relationship between the condition and Agent Orange exposure.  Thus, the claims file should be returned to the examiner who performed his April 2012 examination for an addendum opinion. 

With regards to his claim for an initial rating higher than 20 percent for DMII, the Board concludes that there was not substantial compliance with its February 2012 remand directives and thus, the claim again must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).  The remand ordered the Veteran for a new VA examination regarding his eye conditions and their potential relationship to his DMII, as it found the opinion of the prior May 2011 examiner to be inadequate.  Post-remand, the Veteran was afforded a new VA eye examination in April 2012 by the same examiner, who made essentially the same determination without further explanation regarding the etiology of the Veteran's eye conditions.  Specifically, he opined that the Veteran's refractive error and presbyopia were not caused nor aggravated by his DMII.  The only rationale given was "medical records review, clinical knowledge," which is the exact rationale given in May 2011 that was deemed inadequate.  Thus, the Veteran needs to be afforded a new VA examination to provide an adequate opinion regarding the etiology of his eye conditions.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated since January 2012.

2.  Thereafter, schedule the Veteran a compensation examination for his eye conditions, including cataracts, a refractive error, and presbyopia.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.  

The examiner should identify and describe all eye disabilities found to be present, to include cataracts, presbyopia, refractive error, and any diabetic retinopathy.  The examiner should provide an opinion as to whether it is at least likely as not that any current eye disorder was either (a) caused by or (b) aggravated by service-connected DMII.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner may not simply state "medical records review, clinical knowledge" as rationale for any opinion given.  Instead, the examiner must cite to specific examples and summarize any clinical knowledge used as the basis for his/her opinion.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she must nonetheless provide explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question or needs the benefit of additional evidence or information, etc.

3.  Return the claims folder to the examiner who performed the April 2012 VA examination regarding the Veteran's hypertension for an addendum opinion.  

Following review of the claims file, the examiner must render an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's hypertension is related to any in-service disease, event, or injury-specifically his conceded exposure to Agent Orange while serving in Vietnam.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

If the examiner cannot provide an opinion without resorting to mere speculation, she must nonetheless provide explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that she has exhausted the limits of current medical knowledge in providing an answer to that particular question or needs the benefit of additional evidence or information, etc.

If it is not possible or feasible to have this same VA examiner comment further, then have someone else equally qualified provide this necessary additional comment, which may require having the Veteran reexamined, but this is left to the designee's discretion.

4. After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

5. Finally, readjudicate the claims on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


